Exhibit 10.3

PREFERRED STOCK PURCHASE AGREEMENT

AVATECH SOLUTIONS, INC.

This Preferred Stock Purchase Agreement (this “Agreement”) is made and entered
into as of the      day of                 , 2005, by and among Avatech
Solutions, Inc., a Delaware corporation (the “Company”), and each of the persons
and/or entities identified on Schedule 1 hereto (the “Purchasers”).

RECITALS

WHEREAS, the Company wishes to sell to the Purchasers shares of Series E
Convertible Preferred Stock (the “Shares”), pursuant to the terms and conditions
set forth below; and

WHEREAS, the Purchasers wish to purchase the Shares on the terms and subject to
the conditions set forth below;

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants, agreements, conditions,
representations, and warranties contained in this Agreement, the Company and the
Purchasers hereby agree as follows:

SECTION 1: PURCHASE AND SALE OF PREFERRED STOCK

1.1. Authorization of Shares. On or after the Closing Date (as defined in
Section 1.4), (a) the Company shall have authorized the issuance of the Shares
to Purchasers, and (b) the Company shall have reserved the proper number of
shares of Common Stock of the Company issuable upon conversion of the Shares
(the “Conversion Shares”). The Shares shall have the rights, preferences,
privileges and restrictions set forth in a certificate of designations filed
with the Secretary of the State of Delaware, substantially in the form attached
hereto as Exhibit A (the “Designation”).

1.2. Purchase and Sale. Subject to the terms and conditions hereof, the Company
agrees to issue to each Purchaser that number of Shares set forth opposite each
Purchaser’s name on Schedule 1. In exchange for the issuance of the Shares, each
Purchaser agrees to purchase the Shares at a purchase price of $1,000, per share
of Series E Convertible Preferred Stock, for a total price as set forth opposite
the Purchaser’s name on Schedule 1 (the “Total Purchase Price”).

1.3. Warrants. Each Share shall be accompanied by a warrant to purchase Common
Stock of the Company on the terms and conditions set forth in the Warrant
attached hereto as Exhibit B (the “Warrants”). On or after the Closing Date (as
defined in Section 1.4), the Company shall have reserved the proper number of
shares of Common Stock of the Company issuable upon exercise of the Warrants
(the “Warrant Shares”).



--------------------------------------------------------------------------------

1.4. Closing. The issuance of the Shares and Warrants under this Agreement (the
“Closing”) shall take place at the time and place agreed on between the
Purchaser and the Company (the “Closing Date”). At or as soon as practicable
after the Closing, subject to the terms and conditions hereof, the Company will
deliver to each Purchaser a certificate representing the number of Shares set
forth opposite that Purchaser’s name on Schedule 1, against delivery to the
Company of this executed Agreement, and the Purchaser will deliver the Total
Purchase Price to the Company.

1.5. Covenants of the Company related to Conversion. The Company agrees, at all
times from the Closing Date until all of the Shares are converted into
Conversion Shares, to reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of effecting the
Conversion of the Shares into Conversion Shares, the number of shares of its
common stock as are then required to effect the conversion of all outstanding
Shares.

1.6. Covenants of the Company related to exercise of Warrants. The Company
agrees, at all times from the Closing Date until all of the Warrants are
exercised or have expired, to reserve and keep available out of its authorized
but unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Warrants, the number of shares of its common stock as are then
required to effect the exercise of all outstanding Warrants.

SECTION 2: REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Purchaser as follows:

2.1. Organization, Good Standing, and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement and to file the Designation (collectively, the “Preferred Stock
Agreement”), to issue and sell the Shares and Warrants, to carry out the
provisions of the Preferred Stock Agreement, and to carry on its business as
presently conducted. The Company is duly qualified and is authorized to do
business and is in good standing in each jurisdiction in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary; except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

2.2. Capitalization. The authorized capital stock of the Company, immediately
prior to the Closing and prior to filing the Designation, consists of a total of
100,000,000 shares, of which: (a) 80,000,000 shares are Common Stock, of which
             shares are issued and outstanding and              shares of which
are reserved for future issuance upon the exercise of any stock options granted
under the 1996, 1998, and 2002 Stock Option Plans, the Avatech Solutions, Inc.
Employee Stock Purchase Plan and the Avatech Solutions, Inc. Restricted Stock
Award Plan, and upon the exercise of outstanding warrants; and (b) 1,297,537 are
designated as Series D Convertible Preferred Stock, 1,297,537 of which are
issued and outstanding. All issued and outstanding shares of the Company’s
Common and Preferred Stock (x) have been duly authorized and validly issued,
(y) are fully paid and nonassessable, and (z) were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. The

 

- 2 -



--------------------------------------------------------------------------------

Conversion Shares and the Warrant Shares have been duly and validly reserved for
issuance. When issued in compliance with the provisions of this Agreement and
the Designation, the Conversion Shares and the Warrant Shares will be validly
issued, fully paid and nonassessable, and will be free of any liens or
encumbrances, provided, however, that the Conversion Shares and the Warrant
Shares may be subject to restrictions on transfer under state and federal
securities laws.

2.3. Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization of this
Agreement and the Designation, the performance of all obligations of the Company
thereunder, and the authorization, sale, issuance, and delivery of the Shares,
Warrants, Conversion Shares, and Warrant Shares thereto have been taken or will
be taken prior to the Closing. This Agreement, when executed and delivered, will
be a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, (b) general principles
of equity that restrict the availability of equitable remedies, and
(c) applicable law related to the enforceability of the indemnification
provisions set forth in Section 5 of this Agreement. The sale of the Shares and
the subsequent conversion of the Shares into Conversion Shares and the sale of
the Warrants and the Warrant Shares issuable on exercise of the Warrants are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.

2.4. Proxy Statement and Annual Report. The Company’s 2004 Annual Report on SEC
Form 10-K and its Proxy Statement relating to its 2004 Annual Meeting of
Shareholders, along with the Company’s Quarterly Report for the period ending
March 31, 2005 on SEC Form 10-Q, was provided to each Purchaser and are
available at http://www.sec.gov. The Annual Report, Quarterly Report, and Proxy
Statement contain information regarding the current businesses of the Company
and certain information regarding future plans of the Company.

2.5. Compliance With Other Instruments. The Company is not in violation of or
default under (a) any term of its certificate of incorporation or bylaws,
(b) any judgment, decree, order, writ or, to the Company’s knowledge, or (c) any
statute, rule or regulation applicable to the Company, which violation of or
default under would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company. The
execution, delivery, and performance of and compliance with the Preferred Stock
Agreement and the issuance and sale of the Shares, Warrants, Conversion Shares,
and Warrant Shares pursuant thereto will not, with or without the passage of
time or giving of notice, result in any such material violation or be in
conflict with or constitute a default under any such term or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture, or non-renewal of any permit license, authorization, or approval
applicable to the Company, its business or operations, or any of its assets or
properties, provided that this representation and warranty shall not include any
term or provision of any financing arrangement which shall be paid or discharged
in full simultaneously with the Closing.

2.6. Litigation. Except as set forth in the Annual Report, Quarterly Report, and
Proxy Statement, there are no actions, suits, or legal, administrative, or other
proceedings or

 

- 3 -



--------------------------------------------------------------------------------

investigations pending or, to the Company’s knowledge, threatened before any
court, agency, or other tribunal to which the Company is a party or against or
affecting any of the property, assets, businesses, or financial condition of the
Company. The Company is not in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality to which it is a party.

2.7. Governmental Approvals: Third Party Consents. Except for certain filings
required by federal and state securities laws, all consents, approvals, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any federal or state governmental authority, and all consents,
approvals, or authorizations of any third party required in connection with the
execution of the Preferred Stock Agreement and the performance of the
transactions contemplated thereby (including the issuance and sale of the
Shares, Warrants, Conversion Shares, and Warrant Shares) have been obtained by
the Company or shall be obtained prior to the Closing or shall be inapplicable
as of the time of Closing by virtue of the simultaneous discharge of
indebtedness of the Company. The Company has, or has rights to acquire, all
licenses, permits, and other similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could materially and
adversely affect the operation or condition, financial or otherwise, of the
Company, and it is not in default in any material respect under any of such
licenses, permits, or other similar authority.

2.8. Offering Valid. Assuming the accuracy of the representations and warranties
of Purchasers contained in Section 3 hereof, the offer, sale, and issuance of
the Shares, Warrants, Conversion Shares, and Warrant Shares will be exempt from
the registration requirements of the Securities Act of 1933 (the “Securities
Act”) and will have been registered or qualified or are exempt from registration
and qualification under the registration, permit, or qualification requirements
of all applicable state securities laws.

2.9. Disclosure. All information relating to or concerning the Company and its
subsidiaries set forth in this Agreement or provided to the Purchasers in
writing in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
information contained within any of the foregoing related to future events, or
the projected future financial performance of the Company, including any
financial projections, or descriptions of potential strategic or business
relationships between the Company and third parties.

2.10. No Registered Offering. Neither the Company, any of its affiliates, nor
any person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Shares being offered
hereby under the Securities Act.

SECTION 3: REPRESENTATIONS AND WARRANTIES OF PURCHASERS.

Each Purchaser hereby represents and warrants to the Company as follows:

3.1. Requisite Power and Authority.

 

- 4 -



--------------------------------------------------------------------------------

(a) If the Purchaser is an individual, the Purchaser has all requisite power and
authority under all application provisions of law to execute and deliver this
Agreement and to carry out the provisions hereof.

(b) If the Purchaser is a corporation, limited liability company, or limited
partnership, the Purchaser is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its formation and has all
requisite limited liability company, partnership, or corporate power and
authority to own its assets and operate its business. If the Purchaser is a
corporation, limited liability company, or limited partnership, the Purchaser
has all necessary corporate, limited liability company, or partnership power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out the provisions hereof. All action on Purchaser’s part
required for the lawful execution and delivery of this Agreement has been or
will be effectively taken prior to the Closing.

(c) Upon its execution and delivery, this Agreement will be a valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
(b) general principles of equity that restrict the availability of equitable
remedies and (c) applicable law related to the enforceability of the
indemnification provisions set forth in Section 5 of this Agreement.

3.2. Investment Representations. Purchaser understands that the Shares have not
been registered under the Securities Act. Purchaser also understands that the
Shares, Warrants, Conversion Shares, and/or Warrant Shares are being offered and
sold pursuant to an exemption from registration contained in the Securities Act
based in part upon Purchaser’s representations contained in this Agreement. Each
Purchaser, as to itself, hereby represents and warrants to the Company as
follows:

(a) Acquisition for Own Account. Purchaser is acquiring the Shares and Warrants
for the Purchaser’s own account for investment purposes only, and not with a
view towards their distribution.

(b) Accredited Investor. Purchaser represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

(c) Company Information. Purchaser has had an opportunity to ask questions of
and receive answers from, directors, officers and management of the Company
relating to the Company’s business, management and financial affairs and to the
terms and conditions of this investment. Purchaser has had a chance to review
the Annual Report, Quarterly Report, and Proxy Statement provided to the
Purchaser.

(d) Rule 144. Purchaser acknowledges and agrees that the Shares, Warrants,
Conversion Shares, and/or Warrant Shares must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Purchaser has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of securities purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain

 

- 5 -



--------------------------------------------------------------------------------

current public information about the Company; the resale occurring not less than
one year after a party has purchased and paid for the security to be sold; the
sale being through an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as said term is defined under the Securities Act);
and the number of securities being sold during any three-month period not
exceeding specified limitations.

(e) Residence. The residence of Purchaser (if an individual), or the office or
offices of Purchaser in which its investment decision was made is located at the
address or addresses of Purchaser as stated on the signature pages hereto.

SECTION 4: CONDITIONS TO CLOSING.

4.1. Conditions to Purchasers’ Obligations at the Closing. Purchasers’
obligations to accept the Shares at the Closing, are subject to the
satisfaction, at or prior to the Closing, of the following conditions:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 hereof shall be
true and correct in all material respects as of the Closing, with the same force
and effect as if they had been made as of the applicable closing date, and the
Company shall have performed all obligations and conditions herein required to
be performed or observed by it on or prior to the Closing.

(b) Legal Investment. On the Closing Date, the issuance of the Shares and
Warrants and the proposed issuance of the Conversion Shares and Warrant Shares,
shall be legally permitted by all laws and regulations to which Purchasers and
the Company are subject.

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Preferred Stock Agreement (except for such as
may be properly obtained subsequent to the Closing.

(d) Filing of Designation. The Designation shall have been filed with the
Secretary of State of the State of Delaware.

(e) Corporate Documents. The Company shall have delivered, to Purchasers or
their counsel, copies of all corporate documents of the Company as Purchasers
shall have reasonably requested.

(f) Reservation of Conversion Shares and Warrant Shares. The Conversion Shares
issuable upon conversion of the Shares and the Warrant Shares issuable on
exercise of the Warrants shall have been duly authorized and reserved for
issuance upon such conversion.

(g) (g) Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to Purchasers and their counsel, and Purchasers and their
counsel shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

 

- 6 -



--------------------------------------------------------------------------------

4.2. Conditions to Obligations of the Company at Closing. The Company’s
obligation to issue the Shares at the Closing, is subject to the satisfaction,
on or prior to the Closing, of the following conditions:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by Purchasers in Section 3 hereof shall be
true and correct in all material respects at the Closing, with the same force
and effect as if they had been made on and as of the Closing Date, and
Purchasers shall have performed all obligations and conditions herein required
to be performed or observed by Purchasers on or prior to the Closing.

(b) Filing of Designation. The Designation shall have been filed with the
Secretary of State of the State of Delaware.

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Preferred Stock Agreement (except for such as
may be properly obtained subsequent to the Closing).

SECTION 5: COVENANTS OF THE PARTIES FOR THE REGISTRATION PERIOD.

5.1. Covenants of the Company to Register the Conversion Shares and Warrant
Shares.

(a) The Company shall file with the SEC, on or prior to the date which is one
hundred eighty (180) days after the Closing a registration statement to effect a
registration (the “New Registration Statement”) of all of the shares covering
the resale of the Registrable Securities (as defined below). The New
Registration Statement (and each amendment or supplement thereto and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the review by) the Purchasers and a single firm of counsel designated
by the Purchasers (the “Purchasers’ Counsel”) at least five business days prior
to its filing or other submission in the case of the New Registration Statement,
and at least two business days prior to its filing (or such lesser time as may
be necessary) in the case of each amendment or supplement thereto.

(b) “Registrable Securities” means the Conversion Shares, Warrant Shares, and
any shares of capital stock issued or issuable, from time to time (with any
adjustments), as a distribution or in exchange for or otherwise with respect to
the foregoing; provided, however, that Registrable Securities shall not include
any such Registrable Securities that (i) have previously been registered
pursuant to the Securities Act, (ii) are eligible for public resale under Rule
144(k) under the Securities Act, or (iii) are eligible for public resale under
the Securities Act pursuant to an exemption from registration under the
Securities Act.

(c) The Purchasers may offer and sell the Registrable Securities pursuant to the
New Registration Statement in an underwritten offering. In any such underwritten
offering, the Purchasers who hold a majority in interest of the Registrable
Securities subject to such underwritten offering, shall have the right to select
the Purchasers’ Counsel and an investment banker or bankers and manager or
managers to administer the offering, which investment banker or bankers or
manager or managers shall be reasonably satisfactory to the Company. In the
event

 

- 7 -



--------------------------------------------------------------------------------

that any Purchasers elect not to participate in such underwritten offering, the
New Registration Statement covering all of the Registrable Securities shall
contain appropriate plans of distribution reasonably satisfactory to the
Purchasers participating in such underwritten offering and the Purchasers
electing not to participate in such underwritten offering (including, without
limitation, the ability of nonparticipating Purchasers to sell from time to time
and at any time during the effectiveness of such New Registration Statement).

(d) In connection with the registration of the Registrable Securities, the
Company has the following obligations:

(i) The Company will prepare and file with the SEC, on or before 180 days
following the Closing, the New Registration Statement, and will use its best
efforts to cause such New Registration Statement to become effective as soon as
practicable after such filing. The Company will keep such New Registration
Statement effective pursuant to Rule 415 at all times until the earlier of
(A) the date on which all of the Registrable Securities (in the reasonable
opinion of counsel to the Purchasers) may be immediately sold to the public
without registration or restriction pursuant to Rule 144(k) under the Securities
Act and (B) such time as all the Registrable Securities have been sold (the
“Registration Period”).

(ii) The Company will prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the New Registration Statement and
the prospectus used in connection with the New Registration Statement as may be
necessary to keep the New Registration Statement effective at all times during
the Registration Period and, during such period, will comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company covered by the New Registration Statement until such
time as all of such Registrable Securities have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in the New Registration Statement.

(iii) The Company will furnish to each Purchaser whose Registrable Securities
are included in the New Registration Statement and to Purchasers’ Counsel
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the New Registration Statement and
any amendments thereto, each preliminary prospectus and prospectus and each
amendment or supplement thereto. At the request of any Purchaser, the Company
will provide to that Purchaser (A) a copy of each letter written by or on behalf
of the Company to the SEC or the staff of the SEC no later than the date of
submission of such letter (including, without limitation, any request to
accelerate the effectiveness of any New Registration Statement or amendments
thereto), and, promptly upon receipt, each item of correspondence from the SEC
or the staff of the SEC, in each case relating to the New Registration Statement
(other than any portion, if any, thereof which contains information for which
the Company has sought confidential treatment), and the Company will cooperate
with each Purchaser in making all reasonable modifications requested by such
Purchaser or Purchasers’ Counsel to any portion of any letter or other
correspondence from the Company to the SEC that addresses the transactions
contemplated by this Agreement, (B) on or as soon as practicable after the date
the New Registration Statement (or any amendments to the New Registration
Statement) becomes effective (the “New Registration Effective Date”), a notice
stating that the New Registration Statement or amendment has been declared
effective,

 

- 8 -



--------------------------------------------------------------------------------

and (C) such number of copies of a prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as such Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser.

(iv) The Company will use its best efforts to (A) register and qualify the
Registrable Securities covered by the New Registration Statement under the
securities or “blue sky” laws of those jurisdictions in the United States as
each Purchaser who holds Registrable Securities being offered reasonably
requests, (B) prepare and file in those jurisdictions any amendments (including
post-effective amendments) and supplements to the registrations or
qualifications as may be necessary to maintain the effectiveness of the
registrations or qualifications during the Registration Period, (C) take such
other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(D) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in the requested jurisdictions; provided,
however, that the Company will not be required in connection herewith or as a
condition thereto to (V) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 5.1(d)(iv),
(W) subject itself to general taxation in any such jurisdiction, (X) file a
general consent to service of process in any such jurisdiction, (Y) provide any
undertakings that cause the Company undue expense or burden, or (Z) make any
change in its certificate of incorporation or bylaws, which in each case the
board of directors of the Company determines to be contrary to the best
interests of the Company and its stockholders.

(v) In the event that the Purchasers who hold a majority in interest of the
Registrable Securities being offered in an offering select underwriters for the
offering, the Company shall enter into and perform its obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriters of such offering.

(vi) As promptly as practicable after becoming aware of such event, the Company
will notify each Purchaser by telephone or facsimile of the happening of any
event of which the Company has knowledge and as a result of which the prospectus
included in the New Registration Statement, as then in effect, includes an
untrue statement or omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading and will use its best
efforts promptly to prepare a supplement or amendment to the New Registration
Statement to correct the untrue statement or omission and deliver the number of
copies of any supplement or amendment to each Purchaser as the Purchaser may
reasonably request.

(vii) The Company will use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of the New Registration Statement
and, if such an order is issued, to obtain the withdrawal of the order at the
earliest practicable date (including in each case by amending or supplementing
such New Registration Statement) and to notify each Purchaser who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance of the order and its resolution (and
if the New Registration Statement is supplemented or amended, deliver such
number of copies of any supplement or amendment to each Purchaser as the
Purchaser may reasonably request).

 

- 9 -



--------------------------------------------------------------------------------

(viii) In the event of an underwritten offering, at the request of any Purchaser
whose Registrable Securities are included in the Registration Statement, the
Company shall furnish, on the New Registration Effective Date (A) an opinion,
dated as of the New Registration Effective Date, from counsel representing the
Company, addressed to the Purchaser in the form delivered to the underwriters,
if any opinion is delivered to the underwriters and (B) a letter, dated as of
the New Registration Effective Date, from the Company’s independent certified
public accountants in the form delivered to the underwriters, if any such
“Comfort Letter” is delivered to the underwriters.

(ix) The Company will provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the New
Registration Effective Date.

(x) The Company will cooperate with the Purchasers who hold Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing the Registrable Securities to be offered
pursuant to the New Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the managing underwriter
or underwriters, if any, or the Purchasers may reasonably request and registered
in such names as the managing underwriter or underwriters, if any, or the
Purchasers may request, and, within three (3) business days after the New
Registration Effective Date, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to the Purchasers whose Registrable
Securities are included in such New Registration Statement) an opinion of such
counsel that such Registrable Securities have been registered under the
Securities Act and that the restrictive legends on the certificates representing
such Registrable Securities may be removed.

(xi) At the request of Purchasers who hold a majority-in-interest of the
Registrable Securities, the Company will prepare and file with the SEC any
amendments (including post-effective amendments) and supplements to the New
Registration Statement and the prospectus used in connection with the New
Registration Statement as are necessary to change the plan of distribution set
forth in the New Registration Statement.

(xii) The Company will comply with all applicable laws related to the New
Registration Statement and the offer and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including without limitation the Securities Act and the Exchange Act, and the
rules and regulations promulgated by the SEC).

(e) All reasonable expenses incurred by the Company or the Purchasers in
connection with registrations, filings or qualifications pursuant to this
Section 5 (excluding brokers’ fees, underwriting discounts and commissions, and
similar selling expenses), including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, the fees and
disbursements of counsel for the Company, and the fees and disbursements of
Purchasers’ Counsel, not in excess of $15,000, shall be borne by the Company.

5.2. Covenants of The Purchasers Related to Registration. In connection with the
registration of the Registrable Securities, the Purchasers shall have the
following obligations.

 

- 10 -



--------------------------------------------------------------------------------

(a) The obligation of the Company under this Agreement to complete the
registration of the Registrable Securities of a particular Purchaser is
expressly conditioned on (i) the provision by the Purchaser to the Company of
all information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of the Registrable Securities held by it as are
reasonably required to effect the registration of such Registrable Securities
and (ii) the execution by the Purchaser of all documents in connection with the
registration as the Company may reasonably request. At least five (5) business
days before the first anticipated filing date of the New Registration Statement
the Company will notify each Purchaser of any information the Company requires
from each such Purchaser.

(b) Each Purchaser, by the Purchaser’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the New Registration Statement,
unless the Purchaser has notified the Company in writing of such Purchaser’s
election to exclude all of the Purchaser’s Registrable Securities from the New
Registration Statement.

(c) In the event that Purchasers holding a majority in interest of the
Registrable Securities being offered determine to engage the services of an
underwriter, each Purchaser agrees to enter into and perform such Purchaser’s
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, indemnification and contribution obligations,
with the underwriter(s) of such offering and the Company, and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities, unless such Purchaser has notified
the Company in writing of the Purchaser’s election not to participate in such
underwritten distribution.

(d) A Purchaser may not participate in any underwritten distribution under this
Agreement unless the Purchaser (i) agrees to sell the Purchaser’s Registrable
Securities on the basis provided in any underwriting arrangements in usual and
customary form entered into by Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses in excess of those payable by the
Company pursuant to Section 5.1(d).

5.3. Mutual Indemnification Related to Registration.

(a) Indemnification by the Company. In the event of any registration of
Registrable Securities under the Securities Act pursuant to this Agreement, to
the full extent permitted by law, the Company agrees to indemnify each
Purchaser, its affiliates, and their officers, directors, trustees, partners,
employees, advisors and agents (including brokers or dealers acting on their
behalf), and each person who controls the Purchaser (within the meaning of the
Securities Act and the Exchange Act) against all losses, claims, damages,
liabilities and expenses caused by (i) any violation by the Company of the
Securities Act, the Securities Exchange Act of 1934 (the “Exchange Act”), any
state securities or blue sky laws or any rule or regulation thereunder or
(ii) any untrue or allegedly untrue statement of material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, any prospectus or preliminary prospectus contained
therein or any omission or

 

- 11 -



--------------------------------------------------------------------------------

alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which such statements were made, provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue or allegedly untrue statement or omission or alleged omission resulted
from information that the Purchaser furnished in writing to the Company
expressly for use therein or (ii) an untrue statement or alleged untrue
statement or omission or alleged omission that was contained in a preliminary
prospectus and corrected in a final prospectus, and such seller failed to
deliver a copy of the final prospectus, which was provided to seller in a timely
manner and in accordance with the delivery requirements of the Securities Act.
In connection with a firm or best efforts underwritten offering, to the extent
customarily required by the managing underwriter, the Company will indemnify the
underwriters, their officers and directors and each person who controls the
underwriters (within the meaning of the Securities Act and the Exchange Act), to
the extent customary in such agreements.

(b) Indemnification by Purchasers. In connection with any registration
statement, each participating Purchaser will furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any registration statement or prospectus and each Purchaser
agrees to indemnify, to the extent permitted by law, the Company, its directors,
officers, trustees, partners, employees, advisors and agents (including brokers
or dealers acting on their behalf), and each person who controls the Company
(within the meaning of the Securities Act and the Exchange Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
allegedly untrue statement of a material fact or any omission or alleged
omission to state a material fact required to be stated in the registration
statement or prospectus or any amendment thereof or supplement thereto necessary
to make the statements therein not misleading in light of the circumstances
under which such statements were made, but only to the extent that the untrue or
allegedly untrue statement or omission or alleged omission is contained in or
omitted from any information or affidavit the Purchaser furnished in writing to
the Company expressly for use therein and only in an amount not exceeding the
net proceeds received by the Purchaser with respect to securities sold pursuant
to such registration statement. In connection with a firm or best efforts
underwritten offering, to the extent customarily required by the managing
underwriter, each participating Purchaser will indemnify the underwriters, their
officers and directors and each person who controls the underwriters (within the
meaning of the Securities Act and the Exchange Act), to the extent customary in
such agreements.

(c) Indemnification Proceedings. Any person entitled to indemnification under
this Agreement will (i) give prompt notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in the
indemnified party’s reasonable judgment a conflict of interest may exist between
the indemnified and indemnifying parties with respect to the claim, permit the
indemnifying party to assume the defense of the claim with counsel reasonably
satisfactory to the indemnified party. If the indemnifying party does not assume
the defense, the indemnifying party will not be liable for any settlement made
without its consent (but that consent may not be unreasonably withheld). No
indemnifying party will consent to entry of any judgment or will enter into any
settlement without the consent of the indemnified party (i) that does not
include as an unconditional term thereof the claimant’s or plaintiff’s release
of the indemnified party from all liability concerning the claim or litigation
or (ii) that

 

- 12 -



--------------------------------------------------------------------------------

contains any admission of guilt on the part of any indemnified party. An
indemnifying party who is not entitled to or elects not to assume the defense of
a claim will not be under an obligation to pay the fees and expenses of more
than one counsel in each applicable jurisdiction for all parties indemnified by
the indemnifying party with respect to the claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between the
indemnified party and any other indemnified party with respect to the claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of no more than one additional counsel for the indemnified parties.

(d) Contribution. If the indemnification provided for in Section 5.3(a) or
5.3(b) is unavailable to an indemnified party in respect of any losses, claims,
damages, liabilities or expenses referred to therein, (the “Unindemnified
Losses”) then each party responsible for indemnification under Section 5.3(a) or
5.3(b) shall contribute to the amount paid or payable by the indemnified party
as a result of any Unindemnified Losses in the proportion appropriate to reflect
the relative fault of the Company and the participating Purchasers in connection
with the statements or omissions that resulted in the Unindemnified Losses, as
well as any other relevant equitable considerations. The relative fault of the
Company and the participating Purchasers will be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the participating Purchasers and the
parties’ relative intent, knowledge, and opportunity to correct the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact.

The parties to this Agreement agree that it would not be just and equitable if
contribution pursuant this Section 5.3(d) were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding anything to the contrary in this Agreement, no Purchaser
contributing pursuant to this Section 5.3(d) will be required to contribute any
amount in excess of the lesser of (i) the net proceeds of the offering (before
deducting expenses, if any) received by that Purchaser, less the amount of any
damages that the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (ii) the
proportion of the total losses, claims, damages, liabilities or expenses
indemnified against equal to the proportion of the total amount of securities
sold under such registration statement sold by the participating Purchaser.
Notwithstanding any other provision of this Agreement, no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

SECTION 6. MISCELLANEOUS.

6.1. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland as such laws are applied to agreements between Maryland residents
entered into and performed entirely in Maryland, without reference to the law of
conflicts, except that the Delaware General Corporation Law will govern as to
matters of corporate law.

6.2. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs,

 

- 13 -



--------------------------------------------------------------------------------

executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the Shares
from time to time.

6.3. Entire Agreement. This Agreement, the Designation, Exhibits, Schedules and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

6.4. Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

6.5. Amendment. This Agreement may be amended or modified only upon the written
consent of the Company, and the holders representing at least a majority of the
Shares (treated as if converted and including any Conversion Shares into which
the Shares have been converted, and also including those Warrant Shares which
have been issued on due exercise of the applicable Warrants), except that
Schedule 1 of this Agreement may be amended prior to the Closing Date to add or
remove a Purchaser or change the number of Shares purchased by a Purchaser with
the written consent of the Company and the affected Purchaser(s).

6.6 Delays or Omissions. The failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof. It is further agreed
that any waiver of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

6.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given upon the earlier of receipt or (a) the day
sent by confirmed facsimile if sent during normal business hours of the
recipient, and if not, then on the next business day, (b) three business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (c) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at its
principal place of business and to Purchasers at the addresses set forth on the
signature pages hereto or at such other address as the Company or Purchaser may
designate by ten days advance written notice to the other parties hereto
pursuant to this Section 6.7.

6.8. Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

6.9. Counterparts. This Agreement may be delivered via facsimile and may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

6.10. Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
the identity of the parties hereto may require.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above first written.

 

COMPANY:     PURCHASER: AVATECH SOLUTIONS, INC.     By:            

Donald R. “Scotty” Walsh

Chief Executive Officer

    Signature               Name and Title:     Address of Purchaser:          
             

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

    

Purchaser

                 

Shares

                 

Purchase

Price

1.    

  

                                                                       

                                                                                
                                         
                                            

2.

  

                                                                       

                                                                                
                                         
                                            

3.

  

                                                                       

                                                                                
                                         
                                            

4.

  

                                                                       

                                                                                
                                         
                                            

5.

  

                                                                       

                                                                                
                                         
                                            

6.

  

                                                                       

                                                                                
                                         
                                            

7.

  

                                                                       

                                                                                
                                         
                                                TOTAL:            
                                                                                
                                                                          